                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


KRYSTAL L. PENA,                                  2:19-cv-10670

                 Plaintiff,               HON. TERRENCE G. BERG

      v.
                                          ORDER ACCEPTING AND
COMMISSIONER OF SOCIAL                    ADOPTING REPORT AND
SECURITY,                                 RECOMMENDATION AND
                                            REMANDING CASE
                 Defendant.


     Krystal Pena filed this action pursuant to 42 U.S.C. § 405(g)

appealing the Social Security Administration’s denial of her applications

for disability insurance benefits and supplemental security income under

the Social Security Act. The parties each filed motions for summary

judgment. Pena requests that this case be remanded to the Social

Security Administration for further proceedings consistent with sentence

four of 42 U.S.C. § 405(g), which gives the district court power to

“enter . . . a judgment affirming, modifying, or reversing the decision of

the Commissioner of Social Security, with or without remanding the

cause for a rehearing.” See ECF No. 14. On sentence-four remand, the

administrative law judge retains the discretion to grant or deny a
benefits award. Turner v. Comm’r of Social Sec., 680 F.3d 721, 723 (6th

Cir. 2012). Defendant, the Commissioner of Social Security, in turn

                                    1
moved for summary judgment in his favor on the basis that the

Commissioner has rendered a final decision on benefits supported by

substantial evidence. ECF No. 16. Magistrate Judge David R. Grand

issued a Report and Recommendation on the cross-motions for summary
judgment pursuant to 28 U.S.C. § 636(b)(1)(B). He determined that the

administrative law judge’s conclusion that Pena is not disabled within

the meaning of the Social Security Act is in fact not supported by
substantial    evidence.   ECF     No.     18,   PageID.1228    (Report    and

Recommendation). Accordingly, Magistrate Judge Grand recommends

that the Commissioner’s motion for summary judgment be denied and

Pena’s motion for summary judgment granted in part to the extent it

seeks remand and denied in part to the extent it seeks an award of

benefits. The Court agrees and will accordingly adopt the Report and
Recommendation and remand this case to the administrative law judge

for further proceedings pursuant to sentence four of 42 U.S.C. § 405(g).

      The Court has reviewed the Magistrate Judge’s Report and

Recommendation on the parties’ respective motions for summary

judgment, as well as the motions themselves and Pena’s response.1 The

law provides that either party may serve and file written objections

“[w]ithin fourteen days after being served with a copy” of the report and

recommendation. 28 U.S.C. § 636(b)(1). As of this date, neither party has


1The Social Security Commissioner did not file any response to Pena’s motion for
summary judgment.
                                       2
filed any objections to Magistrate Judge Grand’s Report and

Recommendation. The district court will make a “de novo determination

of those portions of the report . . . to which objection is made.” Id. But

where, as here, neither party objects to the report, the district court is
not obligated to independently review the record. See Thomas v. Arn, 474

U.S. 140, 149–52 (1985). The Court will therefore accept the Magistrate

Judge’s Report and Recommendation of November 20, 2019 as this
Court’s findings of fact and conclusions of law.

     Accordingly, it is hereby ORDERED that Magistrate Judge

Grand’s Report and Recommendation of November 20, 2019 (ECF No. 18)

is ACCEPTED and ADOPTED. It is further ordered that the

Commissioner of Social Security’s motion for summary judgment (ECF

No. 16) is DENIED, and Krystal Pena’s motion for summary judgment
(ECF No. 14) is GRANTED in part to the extent it seeks remand and

DENIED in part to the extent it seeks an award of benefits. This case

will be REMANDED to the administrative law judge as provided by 42

U.S.C. § 405(g) for further proceedings consistent with Magistrate Judge

Grand’s Report and Recommendation.

     SO ORDERED.

Dated: December 30, 2019          s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  UNITED STATES DISTRICT JUDGE



                                    3
